DETAILED ACTION
	Claims 56-70, 72, 74, 76-78 are currently pending.  Claims 56-67 and 76-78 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
 Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 03/05/2021 and 07/28/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 02/16/2021 response will be addressed to the extent they apply to current rejection(s).
	New Rejections:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 64 and 66, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 56-60, 62-67 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0097103 (previously applied) in view of US 2011/0184080 (previously applied), WO 2007/033679 (Applicant provided) and US 2009/0118387.
Regarding claim 56, the limitation of an absorbent polyurethane foam product having at least one profiled surface wherein the profiled surface comprises one or more indented, compressed portions and one or more raised, non-compressed portions is met by the ‘103 publication teaching an absorbent article comprising an open cell foam, wherein the article has localized expanded region of foam (abstract, reads on profiled).  Foams are taught to include biodegradable hydrophilic polyurethane foams [0008], wherein the absorbent foams area taught to be high internal phase emulsions [0009] 
The limitation of wherein the profiled surface comprises one or more raised or non-compressed portions and one or more indented or compressed portions further wherein the indented or compressed portions have a higher density than the raised or non-compressed portions is met by the ‘103 publication teaching selective expansion process essentially dedensified the foam structure in selected area [0060] wherein perimeters is taught to be selectively expanded [0061].  A narrow band of the foam around the perimeter of an absorbent structure is expanded wherein the band can traverse the entire perimeter and can be continuous [0065], wherein the foam is expanded [0066].  The localized expanded regions would be raised and thus form indented regions (lower than the expanded portion), wherein it is taught that the raised expanded portion is less dense.
Regarding the limitation of wherein the one or more raised non-compressed portions have an absorbency of fluid greater than about 40 g/100 cm2 the ‘103 publication desires the desired of optimally absorbent articles [0012] wherein the embossed areas of the foam absorb to acquire fluid more rapidly than the unexpanded 
Regarding claims 59-60 and 77, the limitation of wherein the profiled surface comprises a pattern of connected or interconnected indented, compressed portions formed into said surface to provide one or more raised, non-compressed portions is met by the ‘103 publication teaching a narrow band of the foam around the perimeter of an absorbent structure is expanded wherein the band can traverse the entire perimeter and can be continuous [0065], wherein the foam is expanded [0066].  The localized expanded regions would be raised and thus form indented regions (lower than the expanded portion).
Regarding claim 62, the limitation of further comprising one or more additive/active ingredients is met by the ‘103 publication teaching the foams may include the addition of a deliquescent salt and/or surfactant/emulsifier [0051], thus teaching the addition of an additive.

Regarding claim 64, the limitation of comprising a first polyurethane layer laminated to of juxtaposed with a second polyurethane layer, wherein the second layer has different properties to the first layer is met by the ‘103 publication teaching a multilayered foam wherein the more absorbent foams (larger celled) should be placed closer to the surface [0050], thus making it obvious to use multiple layers of the same material wherein the 2 layers have different absorbent properties.
Regarding claim 66, the limitation of wherein the product is shaped to conform to the contours of a body part is met by the ‘103 publication teaching it is desirable to conform as closely as possible to the wearer’s body ([0005], [0031).
	Regarding claim 67, the limitation of wherein the product is selected from a group including sanitary or hygiene product is met by the ‘103 publication teaching sanitary napkins [0031].

The ‘103 publication does not specifically teach the polyurethane foam is aliphatic (claim 56).
The ‘103 publication does not specifically teach wherein the one or more raised, non-compressed portions have a density of 100 to 140 kg/m3 and the one or more indented, compressed portion have a density of 140 to 180 kg/m3 (claim 56).
The ‘103 publication does not specifically teach wherein the one or more compressed portions have a faster speed of absorption of fluid droplet when compared 
The ‘103 publication does not specifically teach wherein the indented, compressed portions have a reduced thickness increase after absorption test compared to the raised, non-compressed portions or have lower fluid retention (claim 57).

The ‘080 publication teaches hydrophilic aliphatic polyurethane foam which includes foaming the composition (abstract) wherein the polyurethane foam is taught to be particularly useful in the manufacture of wound dressings, cosmetic articles or incontinence products [0001].
The ‘679 publication teaches a foam dressing with a beveled edge and where the density at the edge is higher than the density at the central part of the foam (reading on profiled, abstract).  The preferred foam is taught to be made of hydrophilic polyether based polyurethane (page 6, lines 23-26). A contouring process wherein the edge is compressed to provide high density at the edge portion compared to the central portion of the foam (page 7, lines 1-5). The ‘679 publication teaching the central portion having a density of between 150 kg/m3 and 200 kg/m3, wherein 150 kg/m3 reads on about 140 kg/m3 as the about language allows for amounts above and below the specific recited 3 wherein density is tied to the fluid absorption (page 4, lines 5-10, reading on claim 56).  The ‘679 publication teaching the wound dressing includes one or more active ingredients selected from a group which includes chlorhexidine (page 5, line 25 to page 6, line 5).
The ‘387 publication teaches water absorbing polyurethane foam produced using aliphatic polyisocyanate (abstract). The film is taught to show sufficient water absorption property and has a low density center part and a higher density layer [0024].  The foam density is taught to be of about 80 to 350 kg/m3 [0028].  Examples including hexamethylene diisocyanate [0050] are taught to have a density of 168 kg/m3 and a water absorption property of 6 seconds (Example 7) wherein water absorption of 7 seconds or shorter is desired ([0061], claim 58).  
It would have been prima face obvious to one of ordinary skill in the art before the filing date of the claimed invention to use different density regions to obtain the desired fluid absorbency as the ‘103 publication teaches the desire of the foam to use selective expansion to increase permeability of the foam and absorption rate in selective areas [0013] and the ‘679 publication teaches density of the foam to be connected to the water absorption.  Thus it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize areas of the foam taught by the ‘103 publication to known densities as taught by the ‘679 publication to obtain the desired absorption rate.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ’397 publication and the ‘679 publication teach wide ranges of density in a polyurethane 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use an aliphatic polyurethane as the ‘080 publication teaches the use of aliphatic polyurethane foams is particularly useful to be used in incontinence products and the ‘103 publication teaches a polyurethane foam to be used in incontinence pads.  Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to use specific polyurethanes as taught by the ‘080 publication used for the same application as the broadly taught polyurethane foam discussed in the ‘103 publications.
Regarding the limitation of wherein the one or more compressed portions have a faster speed of absorption of fluid droplet when compared to the one or more raised, non-compressed portions, wherein the one or more raised, non-compressed portions are reservoirs for absorbed fluid and the one or more intended compressed portions have capillary motor action of fluid between neighboring regions of the one or more raised, non-compressed portions or between neighboring raised non-compressed portions, wherein the foam product has more even distribution of absorbed fluid around the foam product compared to an equivalent non-profiled product and wherein the indented compressed portions have a reduced thickness increase after absorption test when compared to raised, non-compressed portions are functional limitations which are . 

Claims 61, 76 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0097103, US 2011/0184080, WO 2007/033679 and US 2009/0118387 as applied to claims 56-60, 62-67 and 77 above, and further in view of US 2004/0058129 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 56-60, 62-67 and 77 are taught by the ‘103 publication, the ‘080 publication, the ‘679 publication and the ‘387 publication.  
The ‘103 publication teaches the foam materials may be aperture and/or embossed [0058] wherein embossing is taught to be treating to reduce moisture in selected foam areas (claim 12).
The ‘103 publication does not specifically teach wherein the profiled surface comprises a plurality of elongate indented portions radiating from an indented portion positioned essentially centrally on said surface (claim 61), portions are essentially circular or hexagonal cross-section (claim 76) and wherein the profiled surface comprises V-shaped or herringbone profiling (claim 78).
The ‘129 publication teaches a compressible polymer material is provided with a surface pattern in an area that has been deformed under pressure to retain a desired shape when the pressure is removed.  The surface pattern may be decorative to enhance the aesthetic appearance of the article or may be functional (abstract).  
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date to use a design such as those taught by the ‘129 publication for the article taught by the ‘103 publication because the ‘129 publication teaches specific designs which are known to be used on foam articles and the ‘103 publication is directed to a foam article.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to form a compressed design such as those taught by the ‘129 publication of the article taught by the ‘103 publication because the ‘129 publication teaches retention of the desired shape wherein the articles include decorative and/or functional features for any desired purpose in any foam device, wherein the recessed notches are taught to form a decorative surface pattern of circular ribs along the foam strip as taught in figure 11.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that the compressed pattern is a design choice, wherein the configuration would be an obvious design choice.  One 

Response to Arguments:
Applicant’s arguments have been fully considered and are not deemed to be persuasive.
112(b):
Applicant states the instant claims have been amended to refer to “raised, non-compressed portions” and “indented, compressed portions” respectively.  The use of multiple optionally within the same claim has been removed.
The 112 (b) rejection is withdrawn in light of Applicant’s claim amendments.
102:
Applicant argues the ‘050 publication does not teach the different density of compressed and non-compressed portions or regions of the foam, non-compressed portions have a lower density or the absorbency and speed of absorbency of the compressed and non-compressed regions.

103 over the ‘679 publication and the’080 publication:
Applicant argues the non-compressed portion has lower density and higher absorbency than the compressed portion.  As a result advantageous properties, when the fluid comes into contact with the profiled foam of the present invention the compressed regions or portions quickly draw fluid away into the non-compressed portions.  As such the advantageous nature of the product is a result of synergistic effect between the compressed and non-compressed regions or portions.
In response, the ‘103 publication desires the desired of optimally absorbent articles [0012] wherein the embossed areas of the foam absorb to acquire fluid more rapidly than the unexpanded area, which is the thicker (raised) area [0036].  This teaches it was known in the art to have greater absorbency at the raised portions compared to indented portions.
Applicant argues the ‘679 publication does not teach an aliphatic foam, raised, non-compressed portions having a density of 100 to 140 kg/m3 and indented, compressed portions having a density of 140 to 180 kg/m3, greater fluid absorbency in raised, non-compressed portions greater than about 40 g/100 cm2, indented compressed portions, capillary motor action and more even distribution of the absorbed fluid around the foam product as compared to an equivalent non-profiled product.  It is clear that the fluid in the compressed beveled edge portions of the ‘679 foam drastically reduced if not eliminated fluid transposition.  The non-compressed portion is between 
In response, Applicant is referred to the newly applied rejection above.  The ‘679 publication teaches the central portion having a density of between 150 kg/m3 and 200 kg/m3, wherein 150 kg/m3 reads on about 140 kg/m3 as the about language allows for amounts above and below the specific recited amount.  Additionally the ‘679 publication teaches the density of the foam adhesive to be between 100 and 400 kg/m3 wherein density is tied to the fluid absorption (page 4, lines 5-10, reading on claim 56). The ‘103 publication teaches an absorbent article comprising an open cell foam, wherein the article has localized expanded region of foam (abstract, reads on profiled).  A narrow band of the foam around the perimeter of an absorbent structure is expanded wherein the band can traverse the entire perimeter and can be continuous [0065], wherein the foam is expanded [0066].  The localized expanded regions would be raised and thus form indented regions (lower than the expanded portion), wherein it is taught that the raised expanded portion is less dense. The ‘103 publication desires the desired of optimally absorbent articles [0012] wherein the embossed areas of the foam absorb to acquire fluid more rapidly than the unexpanded area, which is the thicker (raised) area [0036].  Thus the ‘103 publication teaches a raised, non-compressed less dense structure which has higher water absorbency and includes a more dense indented region, the ‘679 publication teaches known ranges of density of absorbed polyurethane products, thus teaching an optimizable parameter and the ‘080 publication teaches the aliphatic polyurethane is known.  

103 over the ‘103 publication and the ‘080 publication:
Applicant recites the features not taught by the ‘103 publication.  Applicant argues the presence of compressed and non-compressed are terms used to denote whether or not the foam has undergone a process of compression.  The Examiner argues that expanded and non-expanded portions of the ‘103 publication are the same as the non-compressed and compressed portions respectively.  This is not true as the non-expanded portions of the 103 publication have not undergone the process of compression, therefore they can be described as compressed.
In response, the compressed and non-compressed are product by process limitations.  The ‘103 publication teaches the foam which has expanded would leave 
The ‘103 publication does not teach the actual density measurements as presently claimed.  The ‘103 publication teaches the expanded de-densified foam around the perimeter leads to reduced wicking of fluid to the expanded regions.  However this is in stark contrast to the present invention where there is capillary motor action between non-compressed regions.
In response, Applicant is referred to the newly applied rejections above, wherein the ‘679 publication teaches the density.  The ‘103 publication desires the desired of optimally absorbent articles [0012] wherein the embossed areas of the foam absorb to acquire fluid more rapidly than the unexpanded area, which is the thicker (raised) area [0036].  The ‘103 publication teaches the cell size of the foam is directly related to the capillary suction on the specific surface, together with the foam hydrophilicity [0039], therefore the cell size or density of the structure and the material (aliphatic polyurethane) would have a direct effect on the capillary motor action of the fluid between neighboring regions.  Regarding the limitation of the one or more intended compressed portions have capillary motor action of fluid between neighboring regions of the one or more raised, non-compressed portions or between neighboring raised non-compressed portions and wherein the foam product has more even distribution of absorbed fluid around the foam product compared to an equivalent non-profiled product are functional limitations which are resultant from the claimed structure of absorbent 
Applicant argues the ‘103 publication teaches the expanded (raised) portions of the foam have increased speed of fluid acquisition which is in contrast to the raised, non-compressed portions of the present invention which have reduced speed of absorption compared to the intended compressed regions.
In response, the instant claims states the non-compressed regions have a greater fluid absorbency than the compressed indented portions.  The ‘387 publication teaches the speed of absorption is an optimizable parameter teaching to have a density of 168 kg/m3 and a water absorption property of 6 seconds (Example 7) wherein water absorption of 7 seconds or shorter is desired ([0061], claim 58).  
Applicant argues the ‘080 publication does not cure the deficiencies of the ‘103 publication.
In response, Applicant’s arguments regarding the ‘103 publication are addressed as first presented.
103 over the ‘103 publication, the ‘080 publication and the ‘129 publication:
Applicant argues the ‘129 publication does not cure the deficiencies of the ‘103 publication.
In response, arguments regarding independent claim 56 and the ‘103 publication are addressed as first presented.
Conclusion
No claims are allowed.
Examiner Contac Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613